DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's submission filed on 9/15/2020 has been entered.  The claims 1-20 are pending.

	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/15/2020 and 7/1/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Examiner’s Notes
	The claims have been analyzed under 35 U.S.C. 101 using the "2019 Revised Patent Subject Matter Eligibility Guidance" and is found to be subject matter eligible under 35 U.S.C. 101.  The claims have been found to be directed to a judicial exceptions but reciting additional elements that integrate the judicial exception into a practical application, thus satisfying the Step 2A Prong Two analysis.  Therefore, the claims qualify as eligible statutory subject matter under 35 U.S.C. 101.

		
	Allowable Subject Matter
The claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  Independent Claims 1, 10, and 19 define the distinct features, a secure web container system for controlling information provided comprising responsive to receiving a request as claimed, communicating with the content source to access the content while insulating user device from the communication, providing the information to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU LE whose telephone number is (571)270-7217.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL COLIN can be reached on (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 



/Chau Le/Primary Examiner, Art Unit 2493